Case 1:19-cr-00140-RBJ Document 50 Filed 12/05/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:19-cr-00140-RBJ-01

UNITED STATES OF AMERICA,

          Plaintiff,
v.

     1.       MATTHEW MARRE,
     2.       RYAN MEDHURST,

          Defendants.


               GOVERNMENT’S RESPONSE TO DEFNEDANT’S OBJECTION
                   TO THE PRESENTENCE REPORT [Document 49]


          The United States of America, by and through United States Attorney Jason R. Dunn and

Assistant United States Attorney Greg Holloway, files the following Government’s Response to

the Defendant’s Objection to the Presentence Report [Docket #49], and states as follows:

          The defendant’s objection fails to recognize that counts involving distinctly different

victims logically do not involve “substantially the same harm.” Counts “involving the same

victim and … acts or transactions connected by a common criminal objective or constituting part

or a common scheme or plan” are considered to involve the same harm. U.S.S.G. §3D1.2(b).

See United States v. Hibbler, 159 F.3d 233, 237 (6th Cir. 1998) (remanded for resentencing

because child pornography offenses should not have been grouped as involving only one victim,

namely society in general, because in fact each image depicted a different child victim); United

States v. O’Kane, 155 F.3d 969, 92-973 (8th Cir. 1998) (remanded for resentencing because

                                                   1
Case 1:19-cr-00140-RBJ Document 50 Filed 12/05/19 USDC Colorado Page 2 of 5




district court should not have grouped fraud and money laundering counts because different

victims were involved); United States v. Napoli, 179 F.3d 1, 7-8 (2d Cir. 1999) (rejecting

defendant’s argument to group fraud and money laundering counts because grouping only

allowed when counts involve the same victim).

       Rather than follow the plain reading of the guidelines, the defendant’s objection instead

erroneously relies on analysis related to guideline calculations involving “amount of loss” in

determining the aggregate harm of a defendant’s actions and ultimately a defendant’s sentence.

Citing to examples in Application Note 6, the defendant’s position fails to account for the fact

that this note specifically applies to crimes “where the guidelines are based primarily on quantity

or contemplate continuing behavior….” U.S.S.G. §3D1.2(d), Application Note 6.

       Moreover, the defendant’s reliance on United States v. Bruce, 909 F.Supp. 1034, 1040-

1041 (N.D. Ohio 1995), is similarly misplaced. The defendant’s brief posits that Bruce supports

the idea that counts should be grouped even when involving multiple victims. This is an

incorrect reading of Bruce. The Bruce case involved a defendant who was a director and

executive vice president of a financial institution and fraudulently had altered financial records.

Bruce subsequently lied about his actions to financial investigators from both the Office of Thrift

Supervision (OTS) and the Federal Deposit Insurance Corporation (FDIC) after the institution

failed. The specific holding by the district court in Bruce is that “the determination of the

amount of loss is not limited to the counts to which Bruce pled guilty. Rather, where the

offenses should be grouped under §3D1.2(d), the relevant conduct includes all acts and

omissions committed by the defendant that were part of the same course of conduct as the

                                                 2
Case 1:19-cr-00140-RBJ Document 50 Filed 12/05/19 USDC Colorado Page 3 of 5




offenses resulting in the conviction.” Bruce, 909 F.Supp. at 1040. The Bruce defendant’s false

statements and his altering of records were in the same course of conduct because they involved

the records of his single, specific institution and related to the failure of that institution. Id. at

1041. The Bruce analysis, focused on determining the total amount of loss attributable to a

defendant’s actions, does not instruct courts to ignore harm inflicted on separate victims.

        A plain reading of the guidelines and case law instruct the opposite. The Sixth Circuit

has held that in order to determine whether the counts should be grouped together, a court must

determine whether the counts involve: (1) the same victim; and (2) the same act or transaction.

United States v. Hibbler, 159 F.3d at 236. Only in those instances where there is no identifiable

victim should a court deem the primary victim to be society. Hibbler, 159 F.3d at 237 (citing

United States v. Ketcham, 80 F.3d 789, 792-93 (3d Cir. 1996)). Likewise, in United States v.

O’Kane, the Eighth Circuit held that to group counts properly, “the court must determine that the

same person or entity was the victim of both crimes.” O’Kane, 155 F.3d at 972. The Second

Circuit also found grouping is only allowed when counts involve the same victim. United States

v. Napoli, 179 F.3d at 7.

        Defendant Marre’s actions here caused harm to four different cellular phone carriers:

Verizon, AT&T, Sprint, and T-Mobile. 1 Thus the harm to each carrier is not the same – it is

specific to each one. The defendant’s objection should be denied under the plain reading of the




1 Arguably, there could be more victims if one were to consider the person possessing the phone whose number was
requested fraudulently by the defendant as the victim of his actions.

                                                       3
Case 1:19-cr-00140-RBJ Document 50 Filed 12/05/19 USDC Colorado Page 4 of 5




guidelines and reasoning consistent with United States v. Hibbler; United States v. O’Kane; and

United States v. Napoli.



                                                    Respectfully submitted,

                                                    JASON R. DUNN
                                                    United States Attorney
                                                    s/ Greg Holloway
                                                    By: GREG HOLLOWAY, WSBA #28743
                                                    Assistant United States Attorney
                                                    United States Attorney=s Office
                                                    1801 California Street, Suite 1600
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 454-0100
                                                    Email: Gregory.Holloway@usdoj.gov




                                               4
Case 1:19-cr-00140-RBJ Document 50 Filed 12/05/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE


      I hereby certify that on this 5th day of December, 2019, I electronically filed the foregoing
GOVERNMENT’S RESPONSE TO DEFNEDANT’S OBJECTION TO THE
PRESENTENCE REPORT [Document 49] with the Clerk of Court using the CM/ECF system
which will send notification of such filing to the following e-mail addresses:

Matthew K. Belcher
      Email: Matthew_Belcher@fd.org

Brian R. Leedy
       Email: bleedy@hmflaw.com

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand deliver, etc.) indicated by the non-participant=s
name:



                                                  s/ Maureen Carle
                                             Maureen Carle
                                             United States Attorney=s Office
                                             1801 California Street, Suite 1600
                                             Denver, Colorado 80202
                                             Telephone: (303) 454-0100




                                                5
